Barnard, P. J.
The defendant made and delivered a note to William B. Egan, for $316.53, on the 1st of July, 1885, payable on demand. The holder of the note is dead; and, in an action to recover the amount of the note, the defendant avers want of consideration as a defense. Certain facts are undisputed. Emma A. Egan, deceased, was the mother of five children, all living at her decease. William B. Egan and the defendant were two of them. The *900mother left a very small estate, and left some debts. The deceased left a will; and, the executors named refusing to qualify, the husband of deceased, William F. Egan, was appointed administrator with will annexed. The defendant, after her mother’s death, borrowed of Robert A. Wood $305, upon her personal credit, to buy a plot, and bury her mother. This sum was after-wards paid by William B. Egan. The goods and chattels of deceased were sold at auction, and brought some $1,200 and upwards. The administrator with will annexed was deemed unreliable, and the attorney who managed for the estate advised that it be used for the payment of debts by William B. Egan. William B. Egan reported to the attorney that he had used it up, as far as it went, and that he had paid out beyond this vendue money. The managing attorney told William B. Egan that he would hold him harmless against the administrator in paying the debts. Among other payments, one was made to this managing attorney. After the debts were all paid, William B. Egan made a. statement to the attorney that he had sold the personal effects, and received the money, and had paid all the debts, and that the defendant’s share of the excess was $316.43. He requested the attorney to draw up a note for that amount, which he did; and, a day or two after, the defendant went to the attorney’s office, and was told that the debts had been paid, and that one-fifth of the excess over the amount received was $316.43. The defendant, upon this statement being made to her, signed the note, and the attorney delivered it to William B. Egan. The evidence is only conflicting in on.e material respect. The defendant denies all knowledge that she was a party to any arrangement by which the debts were to be paid, on the credit of the children, without regard to the amount of the estate. It is proven that the defendant knew that the debts were being paid in advance of due legal forms. She made this reply to an application for payment of the Wood loan. The defendant indorsed a check for $200, which paid a debt to one Morris. The defendant, when the statement of the basis for the note was made to her, admitted a previous agreement that she would pay one-fifth of the excess of the debts over the estate, and she admitted the statement itself. She simply says no detailed statement of receipts and payments was given her. She asked for none. The claim was made to the attorney, who then represented the estate, and now represents himself. He honorably reported the claim to her, and saw her sign the note, and afterwards delivered it to defendant. It is inconceivable that the parties did not know the facts. After the death of William B. Egan, the note, based voluntarily on a general statement, should not be avoided because of a failure to ask for further evidence of the claim. Moreover, the defendant’s own personal loan was included in the payments, and she was discharged from the payment of it. We think the note had a good consideration. One is implied from the giving of the note, and no failure is shown by the evidence. The judgment should therefore be reversed, and a new trial granted; costs to abide event.